DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on May 17, 2022:
Claims 1-14 and 16-22 are pending;
The previous 112 and prior art rejections set forth in the previous Office Action are withdrawn.  Note that the claims have been amended to include limitations to the electrolyte being amorphous and having a particular range of ionic conductivity at room temperature.  It is noted that while the crystalline forms of Aburatani exhibit the same ionic conductivity, the amorphous comparative examples exhibit a significantly lower ionic conductivity than the inventive amorphous sulfide glass solid electrolyte.  Thus the rejections to Aburatani are withdrawn.
Claim Interpretation
Claims 1-14 and 16-22 now recite that the electrolyte is amorphous.  However, in the understanding of the disclosed invention, the methods for manufacturing the inventive materials and the resultant product, the claims are not exclusive of the presence of a crystalline component therein.  Rather it would appear that given the materials and heat treatment conditions of the invention, the amorphous invention relates to an amorphous matrix including crystalline phases therein (e.g. glass-ceramics). The claims have been interpreted in such fashion.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-14 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ujiie et al. “Preparation and electrochemical characterization of (100-x)(0.7Li2S-0.3P2S5)-xLiBr glass-ceramic electrolytes”.
	As to claim 1, Ujiie teaches of a sulfide solid electrolyte comprising Li2S-P2S5-LiBr.  Ujiie teaches that the electrolytes are amorphous with no crystal phase for 0<x<20 (page 2 under Results and discussion header).  Ujiie further teaches that heat treatment of the glass is at a low temperature ranging from 250-270oC (page 5), which preclude the formation of a fully crystalline electrolyte and instead favors the formation of the amorphous form (or glass-ceramic which would be understood in the art to be an amorphous matrix which can include crystalline phases therein) of the electrolytes of Ujiie. Ujiie further teaches that materials such as amorphous (90)(0.7Li2S-0.3P2S5)-10LiBr exhibits extremely high ionic conductivity of about 8x10-3S/cm (see page 5).  As Ujiie teaches of the same amounts of Li2S, P2S5 and LiBr, heated under the same conditions to obtain an amorphous sulfide solid electrolyte having the same degree of ionic conductivity, there is a reasonable expectation that the teachings of Ujiie will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 1-3, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Ujiie employs the same raw materials, present in the same relative amounts and heated under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings Ujiie will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 1-3, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Ujiie are shown to exhibit a difference in any of the molar ratios of claims 1-3, again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
As to claims 4-6, again, as discussed above, since the raw materials, amounts thereof and temperature conditions of Ujiie are identical to the conditions of the instant invention and as Ujiie does disclose the presence of the same PS43-, P2S74- and P2S64- therein upon analysis (Fig. 3), the product of the ionic conductor of Ujiie will expectedly include at least one of the same Li4PS4 (corresponding to PS43-), Li4P2S6 (corresponding to P2S64-) and Li7P3S11 (corresponding to P2S74, applied to claims 5-6) and further such that the ionic conductor, having the same composition as discussed above will exhibit the same XRD spectrum of claim 6.  It is further noted that Ujiie further teaches that crystalline peaks were noted in the amorphous structure including Li7P3S11 and that the presence of such crystals were recognized for improving higher ionic conductivity (pages 3-4 applied to claims 5-6).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Ujiie employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings of Ujiie will include the same Li4PS4 (corresponding to PS43-), Li4P2S6 (corresponding to P2S64-) and Li7P3S11 (corresponding to P2S74, applied to claims 5-6) and further such that the ionic conductor, having the same composition as discussed above will exhibit the same XRD spectrum of claim 6, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claim 7, Ujiie teaches that the lithium halide is LiBr (title and experimental).
As to claim 9, the various mol% of LiBr for  0<x<20 includes a significant overlap in weight percent of LiBr with respect to the total solid electrolyte with certain examples defining a mol% of LiBr which fall within the range of about 3-22wt%.
As to claim 10, as discussed above, the raw materials of Ujiie include Li2S, P2S5 and LiBr, thus reciting materials which comprise P, S and Li (experimental).
As to claim 11, as discussed above, the raw materials of Ujiie include Li2S, P2S5, thus reciting materials of claim 11 (experimental).
As to claim 12, as discussed above, the raw materials of Ujiie include Li2S, P2S5, present in a molar ratio of 70:30 or 2.33:1 (experimental).
As to claim 13, the various mol% of LiBr for  0<x<20 includes a significant overlap in weight percent of LiBr with respect to the total solid electrolyte.
As to claim 14, as the material is amorphous in nature rather than crystalline, the material is held to have the same elastic modulus compared to a crystalline form of the same composition.
As to claim 16, the electrolyte is employed in the context of all-solid-state batteries (page 1, introduction), the electrolyte is employed in a cell design which would have inherently included an anode layer, cathode layer and the inventive solid electrolyte layer of Ujiie disposed between the opposing electrodes (pages 6 and 7).
As to claim 17, Ujiie teaches that the charge-discharge efficiency after the first cycle is greater than 95% (page 6).
As to claim 18, Ujiie teaches of a method of preparing a sulfide solid electrolyte comprising Li2S-P2S5-LiBr.  Ujiie teaches that the electrolytes are amorphous with no crystal phase for 0<x<20 (page 2 under Results and discussion header).  Ujiie further teaches that heat treatment of the glass is at a low temperature ranging from 250-270oC (page 5), which precludes the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Ujiie. Ujiie further teaches that materials such as amorphous (90)(0.7Li2S-0.3P2S5)-10LiBr exhibits extremely high ionic conductivity of about 8x10-3S/cm (see page 5).  The method includes mixing Li2S,P2S5 and LiBr, milling the materials together and subjecting the milled materials to a heat treatment that is less than 300oC.  As Ujiie teaches of the same amounts of Li2S, P2S5 and LiBr, heated under the same conditions to obtain an amorphous sulfide solid electrolyte having the same degree of ionic conductivity, the product will expectedly exhibit the same properties.
Accordingly, since the raw materials of Ujiie are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Ujiie will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claim 18, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Ujiie employs the same raw materials, present in the same relative amounts and heated under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings Ujiie will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 18, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Ujiie are shown to exhibit a difference in any of the molar ratios of claims 18, again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
	As to claim 19 the mixture is prepared by mixing the Li2S-P2S5 and LiBr starting materials (experimental).
	As to claim 20, the mixture is contacted and milled and then heat treated to a temperature between 250-270oC (page 5).
As to claim 21, Ujiie teaches of a sulfide solid electrolyte comprising Li2S-P2S5-LiBr.  Ujiie teaches that the electrolytes are amorphous with no crystal phase for 0<x<20 (page 2 under Results and discussion header).  Ujiie further teaches that heat treatment of the glass is at a low temperature ranging from 250-270oC (page 5), which preclude the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Ujiie. Ujiie further teaches that materials such as amorphous (90)(0.7Li2S-0.3P2S5)-10LiBr exhibits extremely high ionic conductivity of about 8x10-3S/cm (see page 5).  As Ujiie teaches of the same amounts of Li2S, P2S5 and LiBr, heated under the same conditions to obtain an amorphous sulfide solid electrolyte having the same degree of ionic conductivity, the product will expectedly exhibit the same properties.  The various mol% of LiBr for  0<x<20 includes a significant overlap in weight percent of LiBr with respect to the total solid electrolyte with certain examples defining a mol% of LiBr which fall within the range of about 3-22wt%.
Accordingly, since the raw materials of Ujiie are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Ujiie will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claim 21, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Ujiie employs the same raw materials, present in the same relative amounts, heated under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings Ujiie will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claim 21, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Ujiie are shown to exhibit a difference in any of the molar ratios of claim 18, again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
	As to claim 22, as the amorphous solid electrolyte material of Ujiie has the same relative composition Li2S-P2S5-LiBr and is subjected to the same milling process and heat treated in a temperature between 250-270oC, the material of Ujiie being identical to that of claim 22, would expectedly have the same elastic modulus of claim 22 absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Claims 1-14 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kato et al. “Mechanical Properties of Li2S−P2S5 Glasses with Lithium Halides and Application in All-Solid-State Batteries”.
	As to claim 1, Kato teaches of a sulfide solid electrolyte comprising Li2S-P2S5-LiX (LiBr, LiI, LiF, LiCl). Kato further teaches that heat treatment of the glass is at a low temperature ranging from 130-220oC (page 1003), which preclude the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Kato. Kato further teaches that materials such as (100-y)(0.75Li2S-0.25P2S5)-yLiX exhibits extremely high ionic conductivity.  Examples in Table 2 include molding those compositions at temperatures of 230oC or less and in certain instances result in electrolytes having ionic conductivities at or remarkably near to 1x10-3 S/cm (1.1x10-3 S/cm, 9.2x10-4 S/cm – Table 2 see page 1005).  As Kato teaches of the same amounts of Li2S, P2S5 and LiX, heated under the same conditions the low temperature formation of the electrolyte pellets are heated in a temperature range which favors the formation of the amorphous phase rather than crystalline phase of the materials.
Accordingly, since the raw materials of Kato are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 1-3, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Kato employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 1-3, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Kato are shown to exhibit a difference in any of the molar ratios of claims 1-3, again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
As to claims 4-6, again, as discussed above, since the raw materials, amounts thereof and temperature conditions of Kato are identical to the conditions of the instant invention, the product of the ionic conductor of Kato will expectedly include at least one of the same Li4PS4 (corresponding to PS43-), Li4P2S6 (corresponding to P2S64-) and Li7P3S11 (corresponding to P2S74, applied to claims 5-6) and further such that the ionic conductor, having the same composition as discussed above will exhibit the same XRD spectrum of claim 6. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Kato employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings of Kato will include at least one of the same Li4PS4 (corresponding to PS43-), Li4P2S6 (corresponding to P2S64-) and Li7P3S11 (corresponding to P2S74, applied to claims 5-6) and further such that the ionic conductor, having the same composition as discussed above will exhibit the same XRD spectrum of claim 6, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claim 7, Kato teaches that the lithium halide is LiBr or LiCl (Tables 1-2).
As to claim 9, the various mol% of LiX for  0<y<30 includes a significant overlap in weight percent of LiX with respect to the total solid electrolyte with certain examples defining a mol% of LiX which fall within the range of about 3-22wt%.
As to claim 10, as discussed above, the raw materials of Kato include Li2S, P2S5 and LiBr (LiCl, LiF, LiI), thus reciting materials which comprise P, S and Li (experimental).
As to claim 11, as discussed above, the raw materials of Kato include Li2S, P2S5, thus reciting materials of claim 11 (experimental).
As to claim 12, as discussed above, the raw materials of Kato include Li2S, P2S5, present in a molar ratio of 75:25 or 3:1 (experimental Tables 1-2).
As to claim 13, the various mol% of LiX for  0<x<30 includes a significant overlap in weight percent of LiX with respect to the total solid electrolyte.
As to claim 14, as the material is amorphous in nature rather than crystalline, the material is held to have the same elastic modulus compared to a crystalline form of the same composition.  Further noting that Kato teaches that the measured elastic moduli ranges 19-23GPa (page 1004) and in ranges between 15-30GPa (Fig. 3).
As to claim 16, the electrolyte is employed in the context of all-solid-state batteries (page 1, introduction), the electrolyte is employed in a cell design which would have inherently included an anode layer, cathode layer and the inventive solid electrolyte layer of Kato disposed between the opposing electrodes (page 1003 – experimental section).
As to claim 17, Kato teaches that the charge-discharge efficiency after the first cycle is 89% and 90% (page 1006).
As to claim 18, Kato teaches of a method of preparing a sulfide solid electrolyte comprising Li2S-P2S5-LiX.  Kato further teaches that heat treatment of the glass is at a low temperature ranging from 130-220oC (page 1003), which preclude the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Kato. Kato further teaches that at least some of the materials exhibit extremely high ionic conductivity of 1.1x10-3S/cm and 9.2x10-4 S/cm(see Table 2).  The method includes mixing Li2S,P2S5 and LiX, milling the materials together and subjecting the milled materials to a heat treatment that is less than 300oC.  As Kato teaches of the same amounts of Li2S, P2S5 and LiX, heated under the same conditions to obtain an amorphous sulfide solid electrolyte having the same degree of ionic conductivity, the product will expectedly exhibit the same properties.
Accordingly, since the raw materials of Kato are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claim 18, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Kato employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 18, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Kato are shown to exhibit a difference in any of the molar ratios of claims 18, again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
	As to claim 19 the mixture is prepared by mixing the Li2S-P2S5 and LiX starting materials (experimental).
	As to claim 20, the mixture is contacted and milled and then heat treated to a temperature between 130-220oC (page 1003).
As to claim 21, Kato teaches of a sulfide solid electrolyte comprising Li2S-P2S5-LiX.  Kato further teaches that heat treatment of the glass is at a low temperature ranging from 130-220oC (page 1003), which preclude the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Kato. Kato further teaches that some materials exhibit extremely high ionic conductivity of 1.1x10-3S/cm and 9.2x10-4S/cm (see Table 2).  As Kato teaches of the same amounts of Li2S, P2S5 and LiX, heated under the same conditions to obtain an amorphous sulfide solid electrolyte having the same degree of ionic conductivity, the product will expectedly exhibit the same properties.  The various mol% of LiX for  0<x<30 includes a significant overlap in weight percent of LiX with respect to the total solid electrolyte with certain examples defining a mol% of LiX which fall within the range of about 3-22wt%.
Accordingly, since the raw materials of Kato are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claim 21, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Kato employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claim 21, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Kato are shown to exhibit a difference in any of the molar ratios of claim 21 again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
As to claim 22, as the material is amorphous in nature rather than crystalline, the material is held to have the same elastic modulus compared to a crystalline form of the same composition.  Further noting that Kato teaches that the measured elastic moduli ranges 19-23GPa (page 1004) and in ranges between 15-30GPa (Fig. 3).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki NPL (2017) discloses 70Li2S-30P2S5 wherein such materials when heated to temperatures below 300oC include PS43-, P2S74- and P2S64- structures in the materials. Dietrich NPL (2017) discloses the presence of Li3PS4, Li7P3S11 and Li4P2S27 in Li2S-P2S5 glasses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725